As filed with the Securities and Exchange Commission on June 17, 2015 File Nos. 333-164077 811-22375 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 39 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 41 x PIMCO Equity Series (Exact name of Registrant as Specified in Charter) 650 Newport Center Drive Newport Beach, California 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (866) 746-2606 Robert W. Helm, Esq. Douglas P. Dick, Esq.
